—Appeal by the defendant from an order of the County Court, Suffolk County (Mullin, J.), dated September 29, 2000, which denied his motion pursuant to CPL 440.10 (g) and CPL 440.30 (1-a) to vacate a judgment of conviction rendered December 4, 1975.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf People v Gonzalez, 47 *533NY2d 606). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.